DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 0001 should be updated to show application number 16/206,895 is now U.S. Patent No. 11,114,328.  
Appropriate correction is required.
Claim Objections
Claims 8-10 are objected to because of the following informalities:  
Claim 8 includes a typographical error, lines 2-3 recites, “chuck and the conductor a positioned” should read –chuck and the conductor are positioned--.  Appropriate correction is required.
Claims 9-10 are objected to as they depend from an objected to claim 8. Correction of the issue in claim 8 will resolve the issue for claims 9-10. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second substrate " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previously stablish any substrates, instead the claims disclose “a second semiconductor material.” Its unclear if the second substrate is referring to a new feature or if it is referring to the second semiconductor material. For the purpose of examination, it is assumed “the second substrate” was intended to refer to the second semiconductor material.  
Claim 7 depend from a rejected base claim, incorporates the indefinite language though dependency, and is rejected for the same reason as the base claim. 
Claim 16 recites the limitation "the second substrate " in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation "the second substrate " in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the second substrate " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Allowable Subject Matter
Claims 1-5, 11-15, 17 and 20 are allowed.
Claims 6, 7, 16, 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8-10 would be allowable if rewritten or amended to overcome the objection set forth above. 
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a system including, inter alia, a unipolar electrostatic chuck including a dielectric base and an electrode, wherein a top surface of the electrode is configured to directly electrically contact both a central portion and a perimeter portion of a first semiconductor material.
Stewart [US2004/0020602] discloses an electrode, but does not disclose a unipolar electrostatic chuck, and does not disclose a chuck with an electrode configured as required by the claim.
Guo [US2011/0083786] discloses a chuck but does not disclose a unipolar chuck element comprising the features as required by the claim.
Claim 1 is allowable as the prior art does not disclose a system with a unipolar chuck including the features as required by the claim in combination with the other requirements of the claim. Claims 2-11 depend from an allowable base claim, incorporate the allowable subject matter though dependency and would be allowable for the same reasons as the base claim. Claim 12 is allowable as the prior art does not disclose a system with a unipolar electrode including the features as required by the claim in combination with the other requirements of the claim. Claims 13-20 depend from an allowable base claim, incorporate the allowable subject matter though dependency and would be allowable for the same reasons as the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 10, 2022